Title: To George Washington from Brigadier General Anthony Wayne, 28 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Paramus [N.J.] 28th Octr 1779 3 OClock [P].M.
        
        The only direct Intelligence I have been able to obtain of the motions of the Enemy is Contained in the Enclosed Copy of a letter from Colo. Seely.
        we have a Number of Patrols out—which have not yet Returned—rumour says that General Clinton is Committing Devestation in Monmouth—but not authenticated—a Report also prevailed that a Large body were landed yesterday at Fort Lee—this is without foundation—but the probability is that they are in Monmouth as I am Informed a Considerable Quantity of flour Cattle Sheep &ca have been Collecting there for some time said to be designed for the use of the Count De Estaing, Apropos at 9 OClock this Morning thirteen very heavy Cannon were regularly fired toward Sandy Hook—as this is a Number that the British are not very fond of—may it not be the Count’s Anouncing his Arrival—(but I fear this is rather to be wished than expected).
        Genl Woodford is at Pompton—but have not heard anything of Genl Sullivan—I impatien[t]ly wait the Return of our patroles—as I am at a loss to determine what measures to pursue until we know the Situation Number’s & Designs of the Enemy.
        I shall take post in the Vicinity of Passaick falls in the morning unless the Intelligence I may receive between this & that time will render an Other more necessary—the Militia are begining to Collect at Pompton—so that if there should be an Occation I hope we shall be able to meet the Enemy with a Respectable force. Interim I am your Excellency’s most Obt Hume Sert
        
          Anty Wayne
        
       